UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY STEVEN HORN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cr-00138-JKB-1; 1:15-cv-03420-JKB)


Submitted:   August 23, 2016             Decided:   September 13, 2016


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Steven Horn, Appellant Pro Se.   Rachel Miller Yasser,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Steven Horn seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.            28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the      merits,    a   prisoner         satisfies     this    standard      by

demonstrating            that    reasonable        jurists     would        find    that     the

district       court’s        assessment    of      the    constitutional          claims    is

debatable      or     wrong.        Slack    v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Horn has not made the requisite showing.                       Accordingly, we deny a

certificate         of     appealability       and        dismiss     the     appeal.         We

dispense       with       oral    argument       because       the    facts        and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3